                                          Case 4:12-cv-03733-JST Document 771 Filed 06/02/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    DROPLETS, INC.,                                    Case No. 12-cv-03733-JST
                                                       Plaintiff,
                                   8
                                                                                           SCHEDULING ORDER
                                                v.
                                   9
                                                                                           Re: ECF No. 768
                                  10    YAHOO! INC.,
                                                       Defendant.
                                  11

                                  12    OATH, INC., et al.,
Northern District of California
 United States District Court




                                  13                   Intervenors-Plaintifs,
                                  14           v.
                                  15    DROPLETS, INC.,
                                  16                   Intervenor-Defendant.
                                  17
                                        DROPLETS, INC.,
                                  18
                                                       Plaintiff,
                                  19
                                               v.
                                  20
                                        NORDSTROM, INC.,
                                  21
                                                       Defendant
                                  22

                                  23
                                              The trial of the Droplets/Nordstrom action will commence on January 10, 2022 at 8:00
                                  24
                                       a.m. The Court will conduct a pretrial conference on December 10, 2021 at 2:00 p.m. A pretrial
                                  25
                                       statement is due December 3, 2021.
                                  26
                                              The Court would have preferred to set the case on November 1, 2021, see ECF No. 768 at
                                  27
                                       2, but currently has a criminal trial scheduled to begin in late October that will not be completed
                                  28
                                          Case 4:12-cv-03733-JST Document 771 Filed 06/02/21 Page 2 of 2




                                   1   by November 1, 2021, and which would take priority over this case.

                                   2          The June 21, 2021 trial date is vacated.

                                   3          IT IS SO ORDERED.

                                   4   Dated: June 2, 2021
                                                                                         ______________________________________
                                   5
                                                                                                       JON S. TIGAR
                                   6                                                             United States District Judge

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
